El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
Nos corresponde aclarar el alcance de un estatuto de naturaleza laboral que, a pesar de ser aplicado profusa-mente en nuestra jurisdicción, carece de una interpreta-ción uniforme. Específicamente, debemos interpretar si la Ley Núm. 115-1991, infra, contempla la imposición de res-ponsabilidad personal sobre los agentes de un patrono. Un examen integral de esa legislación demuestra que su obje-tivo es que aquellos empleados agraviados por la conducta proscrita en la que incurre su patrono tengan una causa de acción en su contra. De este modo, según expuesto a conti-nuación, precisamos que la mención de los agentes en la definición de “patrono” es solamente a los fines de recono-cer la responsabilidad vicaria de este último por los actos de los primeros. No se extiende a crear una causa de acción directa contra los agentes en su carácter personal.
HH
El Sr. Héctor Santiago Nieves presentó una querella al amparo de la Ley Núm. 80 de 30 de mayo de 1976 (29 LPRA sec. 185a et seq.), la Ley Núm. 115-1991, infra, los Arts. 1802 y 1803 del Código Civil, 31 LPRA sees. 5141 y 5142, y la Ley Núm. 2 de 17 de octubre de 1961 (32 LPRA see. 3118), contra los recurridos Braulio Agosto, Inc., su dueño, el Sr. Braulio Agosto Vega y la Sra. Norma Agosto Flores, presidenta de Brauio Agosto, Inc. El señor Santiago *373Nieves relató que laboró como Gerente General y Consul-tor en Braulio Agosto, Inc., desde el 1 de enero de 2011 hasta el 25 de junio de 2012. Sostuvo que a principios de 2012, colaboró con una auditoría que realizó el Departa-mento de Hacienda sobre las planillas de contribución de la corporación y el impuesto sobre ventas y uso (IVU).
Expresó que tras la referida auditoría, el Departamento de Hacienda emitió un informe preliminar a través del cual le impuso una penalidad de $373,092.40 a Braulio Agosto, Inc., por las deficiencias encontradas. Como resul-tado, según afirmó, la señora Agosto Flores y el señor Agosto Vega se reunieron el 21 de junio de 2012 con él y le expresaron, entre otras cosas, su disgusto por la penalidad impuesta por el Departamento de Hacienda, así como su molestia por la forma como manejó la información durante la auditoría, y le requirieron remediar el asunto. Alegato de la parte peticionaria, pág. 4. Narró que, posteriormente, la señora Agosto Flores le entregó una carta de despido, en presencia del gerente de ventas, y le manifestó que el señor Agosto Vega había decidido relevarlo de sus funciones. Por consiguiente, alegó que fue despedido injustificadamente y como represalia por haber participado de la investigación realizada por Hacienda. Además, solicitó $300,000 por los daños que sufrió.
Por su parte, los recurridos presentaron su contestación(1) Sostuvieron que el señor Santiago Nieves no participó de la investigación realizada por Hacienda. Asi-mismo, argüyeron que este, como parte de sus funciones, meramente facilitó la documentación e información reque-*374rida durante la auditoría. Al mismo tiempo, negaron que Hacienda le hubiese notificado deficiencias e impuesto una penalidad a Braulio Agosto, Inc. Manifestaron que la reu-nión de 21 de jimio de 2012 fue con el único propósito de discutir la ejecutoria pobre del señor Santiago Nieves. Aña-dieron que el despido no se realizó en represalia ni en con-travención con la Ley Núm. 80, supra, sino que se debió al desempeño laboral deficiente del señor Santiago Nieves.
Así pues, el foro primario notificó una orden en la que le requirió al señor Santiago Nieves que explicara la razón por la cual incluyó como codemandados a la señora Agosto Flores y al señor Agosto Vega en su capacidad personal. El Tribunal de Primera Instancia razonó que, en la eventua-lidad de que se probara la reclamación por despido injusti-ficado y represalias, solamente respondería su patrono Braulio Agosto, Inc. Apéndice, págs. 48-50. Por lo tanto, el señor Santiago Nieves presentó una moción en la cual re-conoció que la acción sobre despido injustificado solo podía ser dirigida contra su patrono Braulio Agosto, Inc. No obs-tante, aclaró que en conformidad con el texto de la Ley Núm. 115-1991, infra, se podía responsabilizar a los agen-tes del patrono en su carácter personal por actos de represalia. Además, argumentó que la señora Agosto Flores y el señor Agosto Vega le ocasionaron daños, por lo que respondían al amparo del Art. 1802 del Código Civil, supra. Apéndice, págs. 53-55.
En cambio, los recurridos replicaron e hicieron referen-cia a varias sentencias del Tribunal de Apelaciones y del Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico (Tribunal Federal de Distrito) en las que se interpretó que la Ley Núm. 115-1991, infra, no dispone una causa de acción personal contra los agentes, oficiales o supervisores de un patrono. Coligieron que la inclusión de los agentes en la definición de “patrono” contenida en la referida ley fue con el propósito de imponerle responsabili-dad al patrono por los actos de sus agentes. Los recurridos *375afirmaron que la reclamación al amparo del Art. 1802 del Código Civil, supra, era improcedente, pues en la querella no se alegaron actuaciones torticeras independientes del despido. Apéndice, págs. 58-63.
Posteriormente, el señor Santiago Nieves presentó una dúplica en la que, además de reiterar sus argumentos, hizo referencia, igualmente, a varias decisiones del Tribunal de Apelaciones y del Tribunal Federal de Distrito en las que se concibió que la Ley Núm. 115-1991, infra, sí contempla una acción personal contra los agentes de un “patrono.”
El 9 de octubre de 2013, el Tribunal de Primera Instan-cia notificó una sentencia parcial en la que acogió los plan-teamientos de los recurridos y, en consecuencia, desestimó la acción de despido injustificado, represalias y daños contra la señora Agosto Flores y el señor Agosto Vega en su capacidad individual. Apéndice, págs. 69-70.
Inconforme, el señor Santiago Nieves apeló al Tribunal de Apelaciones. Allí, reiteró sus argumentos en cuanto a la procedencia de la causa de acción al amparo de la Ley Núm. 115-1991, infra, y el Art. 1802 del Código Civil, supra, contra la señora Agosto Flores y el señor Agosto Vega en su capacidad individual. Por otro lado, los recurridos presentaron su oposición.
El 17 de marzo de 2014, el Tribunal de Apelaciones con-firmó el dictamen del foro primario. El foro apelativo inter-medio entendió que la inclusión de la palabra “agente” en la definición de “patrono” que provee la Ley Núm. 115-1991, infra, no tiene el efecto de imponer responsabilidad individual a los agentes del patrono. Además, resolvió que cuando existe una ley especial de naturaleza laboral en el contexto del remedio solicitado, como la Ley Núm. 115-1991, infra, en el caso de represalias, no procede la utilización de otros re-medios provistos en otras disposiciones generales, tales como los contemplados en el Art. 1802 del Código Civil, supra. Como resultado, concluyó que el foro primario no erró al desestimar tanto la causa de acción presentada al amparo *376del Art. 1802 del Código Civil, supra, como la causa de ac-ción por represalias contra la señora Agosto Flores y el se-ñor Agosto Vega en su carácter personal. Apéndice, págs. 89-110.
Insatisfecho, el 16 de abril de 2014, el señor Santiago Nieves recurrió ante nos. Reiteró que el Tribunal de Apela-ciones erró al concluir que la Ley Núm. 115-1991, infra, no incluye una causa de acción contra los agentes de un pa-trono y al desestimar la causa de acción al amparo del Art. 1802 del Código Civil, supra. Expedimos el auto de certio-rari y tras la comparecencia de ambas partes, el caso quedó sometido para su adjudicación en los méritos.
hH i — I
El origen de la Ley Núm. 115-1991 (29 LPRA see. 194 et seq.) está anclado en la noción que germinó durante la dé-cada de los años ochenta en tomo a que en Puerto Rico era necesario un estatuto que limitara específicamente la facul-tad patronal de despedir empleados por participar en proce-sos investigativos de naturaleza gubernamental. Véase J.L. Sanabria Montañez, Derecho laboral, 83 Rev. Jur. UPR 699 (2014). Por eso se presentó legislación para disponer que todo empleado que fuese despedido, amenazado u objeto de discrimen en su empleo por ofrecer testimonio ante un foro legislativo, administrativo o judicial tuviera a su alcance una causa de acción contra su patrono. Informe sobre el P. del S. 987 de las Comisiones de lo Jurídico y de Trabajo y Asuntos del Veterano y Recursos Humanos de 22 de junio de 1991, 5ta Sesión Ordinaria, lima Asamblea Legislativa, pág. 2. Además, la legislación propuesta buscó crear una acción civil y criminal a favor del empleado, elaborar los remedios que el empleado podría reclamar y delimitar la responsabilidad del patrono. Id., pág. 3.
Con respecto a las acciones establecidas en la nueva le-gislación, el Informe sobre el P. del S. 987 de las Comisio-*377nes de lo Jurídico y de Trabajo y Asuntos del Veterano y Recursos Humanos reconoció lo siguiente:
La acción civil que crea la medida faculta al empleado a ser compensado por los daños reales sufridos y angustias menta-les, en adición [sic] a lo que dispone la actual ley vigente. Con relación a la partida de salarios dejados de devengar, la res-ponsabilidad del patrono será el doble de la cuantía que se determine causó la violación a la ley. Además, de la acción civil creada, se tipifica como delito grave cualquier violación a las disposiciones de esta ley. Ambas acciones conceden una efec-tiva protección a los derechos de los Trabajadores[...]. (Énfasis suplido). íd., pág. 4.
Tras ser aprobada unánimemente por la Cámara de Representantes y el Senado de Puerto Rico, la medida se convirtió en la Ley Núm. 115-1991, supra. La redacción del inciso (a) del Art. 2 (29 LPRA sec. 194a(a) (ed. 2009)) dispuso:
Ningún patrono podrá despedir, amenazar, o discriminar contra un empleado con relación a los términos, condiciones, compensación, ubicación, beneficios o privilegios del empleo porque el empleado ofrezca o intente ofrecer, verbalmente o por escrito, cualquier testimonio, expresión o información ante un foro legislativo, administrativo o judicial en Puerto Rico, cuando dichas expresiones no sean de carácter difamatorio ni constituyan divulgación de información privilegiada estable-cida por ley. (Énfasis suplido).
A su vez, en el inciso (b) del mismo artículo, 29 LPRA sec. 194a(b) (ed. 2009), se reconoció que
[cjualquier persona que alegue una violación a [esta ley] po-drá instar una acción civil en contra del patrono dentro de tres [3] años de la fecha en que ocurrió dicha violación y solicitar se le compense por los daños reales sufridos, las angustias menta-les, la restitución en el empleo, los salarios dejados de devengar, beneficios y honorarios de abogado. La responsabilidad del pa-trono con relación a los daños y a los salarios dejados de deven-gar será el doble de la cuantía que se determine causó la viola-ción a las disposiciones de dichas secciones. (Énfasis suplido).
Como consecuencia, en nuestro ordenamiento jurídico quedó proscrito que un patrono tome represalias *378contra un empleado suyo que ofreció información en un pro-ceso legislativo, judicial o administrativo. Es decir, se depo-sitó en el patrono la obligación de no incurrir en los actos antijurídicos estatuidos. Además, se fijó que la acción legal correspondiente para obtener los remedios provistos se insta contra el patrono. A estos efectos, se legisló que el tér-mino patrono “[significa cualquier persona que tenga uno o más empleados” e “[i]ncluye a los agentes del patrono”. Art. 1(b) de la Ley Núm. 115-1991 (29 LPRA see. 194 (ed. 2009)). Posteriormente, a través de la Ley Núm. 169-2014, la Asam-blea Legislativa enmendó la definición de patrono en el Art. 1(b) de la Ley Núm. 115-1991 (29 LPRA see. 194) para dis-poner que patrono “[significa todos los patronos por igual, sean estos patronos públicos o privados, corporaciones pú-blicas o cualquiera otra denominación de patronos que exista en el presente o se cree en el futuro, toda persona natural o jurídica de cualquier índole [...] y sus agentes y supervisores”.
Ante este esquema legal no queda la menor duda de que un empleado agraviado cuenta con una causa de acción contra su patrono, sea este una persona natural o jurídica, por violaciones de la Ley Núm. 115-1991, supra. Sin embargo, la conducta prohibida por esta legislación a menudo se despliega a través de actos cometidos por los agentes del patrono durante el ejercicio de sus funciones. La controver-sia planteada hoy nos requiere precisar qué alcance tiene la mención de los agentes en la definición de “patrono” para fines de esta legislación.
A pesar de que el historial legislativo de la Ley Núm. 115-1991, supra, es copioso con respecto a la política pública que inspiró su adopción, al mismo tiempo, está huérfano de expresiones puntuales que arrojen luz sobre esta interrogante. No empece lo anterior, un análisis integral revela el verdadero alcance del estatuto. La estructura y el contenido de la legislación de represalias demuestran que la intención de la Asamblea Legislativa no fue imponer *379responsabilidad individual a los agentes de un patrono. En otras palabras, la alusión a los agentes no crea, ni insti-tuye, una causa de acción adicional e independiente contra estos en su capacidad individual.
Con la premisa de que es el patrono quien devenga mayores beneficios de la actividad de sus empleados y, a su vez, quien controla el ambiente de trabajo, en Puerto Rico se han promulgado leyes que imponen responsabilidad civil so-bre los patronos por los actos ilícitos de sus agentes, emplea-dos gerenciales o supervisores. La Ley Núm. 115-1991, supra, se ajusta, precisamente, a ese modelo legislativo. La finalidad de incluir en la definición de “patrono” de la Ley Núm. 115-1991, supra, tanto al empleador como a sus agen-tes fue a los fines de responsabilizar vicariamente al pa-trono por las actuaciones de sus agentes. De este modo quedó eliminada explícitamente la posibilidad de que los pa-tronos de los empleados que sufrieran represalias pudieran invocar en su defensa que no fueron ellos sino sus agentes quienes cometieron tales actos.
Distinto a dos de las legislaciones analizadas por este Tribunal en Rosario Toledo v. Dist. Kikuet, Inc., 151 DPR 634 (2000), la Ley Núm. 115-1991, supra, no contiene una disposición de la cual se pueda derivar la intención legis-lativa de responsabilizar personalmente a los agentes de un patrono. En aquella ocasión, al interpretar la Ley Núm. 100 de 30 de junio de 1959 (29 LPRA sec. 146 et seq.) la Ley Núm. 69 de 6 de julio de 1985 (29 LPRA sec. 1321 et seq.) y la Ley Núm. 17 de 22 de abril de 1988 (29 LPRA sec. 155 et seq.), determinamos que la responsabilidad civil allí esta-blecida no se limita al patrono, sino que los agentes tam-bién responden en su carácter personal por sus propios actos. Rosario v. Dist. Kikuet, Inc., supra, pág. 644.
En el caso particular de la Ley Núm. 17, supra, este Tribunal resaltó que el legislador dispuso en el Art. 11 (29 LPRA sec, 155j) que “[t]oda persona responsable de hosti-gamiento sexual en el empleo, según se define en [los artí-*380culos 1 al 13 de] esta ley, incurrirá en responsabilidad civil”. Rosario v. Dist. Kikuet, Inc., supra, pág. 645. Como resultado, según se desprende de la disposición precitada, la responsabilidad civil no se circunscribió al patrono sino que se extendió a toda persona responsable de la conducta en cuestión. Id.
Ahora bien, con respecto a la Ley Núm. 69, supra, y la Ley Núm. 100, supra, este Tribunal no detalló artículos homólogos para llegar a esa misma conclusión. No obstante, el Art. 21 de la Ley Núm. 69 (29 LPRA sec. 1341) reconoce expresamente que toda persona, patrono u orga-nización que viole sus postulados incurrirá en responsabi-lidad civil y criminal.
Esto demuestra que cuando la Asamblea Legisla-tiva ha querido extender la responsabilidad civil más allá del patrono así lo ha dispuesto expresamente. El lenguaje utilizado en la ley de represalias es diferente al de otras legislaciones laborales en las que el legislador creó una causa de acción contra cualquier persona que incurre en la conducta proscrita y no solo contra el patrono.
En este sentido encontramos un contraste de po-lítica pública al comparar el esquema y los propósitos dis-tintivos que encaman la ley de represalias con los de la ley para prohibir el hostigamiento sexual en el empleo. La re-presalia en sí no constituye un acto por el cual se pueda responsabilizar según la Ley Núm. 115-1991, supra, a un agente que no ostenta poder sobre la situación laboral del empleado agraviado. Según este estatuto, la represalia se compone del despido, el discrimen y la amenaza con rela-ción a los términos y las condiciones del empleo. En ese sentido, cuando el agente de un patrono despide, discri-mina o amenaza a un compañero empleado con respecto a la compensación, los beneficios o privilegios de su plaza lo que ejerce es la autoridad del patrono. Recordemos que, en última instancia, es el patrono quien tiene el poder de de-cidir la condición laboral de un empleado.
*381Distinta es la situación en los escenarios de hostiga-miento sexual. En ese supuesto, un agente, así como cual-quier otra persona en el lugar de trabajo, tiene la capacidad de hostigar sexualmente a otros empleados sin importar los poderes o las funciones que ostente su cargo. Es por esto que la Asamblea Legislativa estatuyó un modelo distinto al mo-mento de imponer responsabilidad civil en la Ley Núm. 17, supra, y la Ley Núm. 115-1991, supra. Así, al prescribir quiénes incurren en responsabilidad civil por hostigamiento sexual, según la Ley Núm. 17, supra, se designó a “toda persona”, mientras que en la Ley Núm. 115-1991, supra, de represalias se aludió a “todo patrono”. Esta última ley no reconoce una causa de acción adicional e independiente contra el agente de un patrono.
i — i hH I — I
Aunque no es de por sí determinante, el tratamiento brindado en la esfera federal a las legislaciones laborales Title VII del Civil Rights Act de 1964, 42 USC secs. 2000e-2000e-17, y Age Discrimination in Employment Act de 1967 (ADEA), 29 USC secs. 621-634, influye en nuestro razonamiento. A pesar de la diferencia entre estas leyes fe-derales y la Ley Núm. 115-1991, supra, la interpretación brindada a las primeras resulta ilustrativa para interpretar la segunda. Todas comparten la misma estructura de redac-ción al definir el término “patrono” y el tema sobre la impo-sición de responsabilidad civil a los agentes del patrono en su carácter personal ha sido objeto de amplia discusión.
La definición de patrono del Título VII, prácticamente idéntica en la ADEA, dispone que este es “una persona dedicada a una industria que afecta el comercio y tiene quince o más empleados [...], así como cualquier agente de esa persona [...] ”. 42 USC sec. 2000e(b).(2)
*382Una creciente mayoría de los tribunales federales ha interpretado que la inclusión de los agentes en la defini-ción de patrono, es una referencia a la doctrina de respon-sabilidad vicaria, insertada en la ley para garantizar que los actos de los empleados individuales sean imputables al patrono. H.P. Ting, Who’s the Boss: Personal Liability under Title VII and the ADEA, 5 Cornell J.L. & Pub. Pol’y 515, 522 (1996). Además, han sostenido que las legislacio-nes de naturaleza laboral no están dirigidas a conceder remedios a los empleados contra personas individuales, sino contra sus patronos. íd. Así, la vasta mayoría de los tribunales federales de apelaciones, que han considerado esta controversia al amparo del Título VII y la ADEA, han resuelto que no procede la imposición de responsabilidad civil sobre los agentes en su carácter personal. íd.(3)
Consecuentemente, la visión que predomina en el sis-tema federal es que un agente ofensor no puede ser consi-derado responsable en su carácter personal bajo la defini-ción de patrono en el Título VII. M. Chamallas, Two Very Different Stories: Vicarious Liability Under Tort and Title VII Law, 75 Ohio St. L.J. 1311, 1331 (2014). Este tipo de legislación está estructurada para imponer responsabili-dad a los patronos, quienes están obligados a velar por el comportamiento de su empleomanía, y no a individuos particulares. íd.
Estos principios fueron invocados por los peticionarios en el caso Rosario v. Dist. Kikuet, Inc., supra, para argüir que no procedía atribuirles responsabilidad en su capaci-*383dad individual. No obstante, este Tribunal razonó, somera-mente, que como la legislación federal aplicaba exclusiva-mente a patronos con quince o más empleados y nuestra legislación era "mucho más abarcadora”, el razonamiento de las decisiones federales no era aplicable en nuestra jurisdicción. íd., pág. 644.(4)
IV
La interpretación que adoptamos es la que mejor logra una lectura integrada, lógica y razonable de la pieza legislativa. Además, adelanta sus propósitos y su política pública con menos disrupción en el ambiente laboral y em-presarial de Puerto Rico. Con esa interpretación, se guarda deferencia al esquema legislativo adoptado, tras conside-rar integralmente todo su contexto, y se asegura que la responsabilidad contemplada recae sobre la entidad con la verdadera capacidad de tomar represalias. Asimismo, se protege a nuestros trabajadores cuando estos cooperan con las ramas gubernamentales en sus procesos de investiga-*384ción sin el temor de que su patrono, por sí o a través de cualquiera de sus agentes, emprenda acciones en su contra. En ese supuesto, el patrono, como sujeto con control pleno sobre la situación laboral del empleado, será res-ponsable según la ley por la conducta de sus agentes.
Asimismo, esta lectura del estatuto no lacera el esquema corporativo vigente. Es harto conocido que en nuestro orde-namiento jurídico una corporación tiene su propia persona-lidad jurídica y su propio patrimonio. “El hecho de que la corporación como ente jurídico solo puede actuar a través de personas naturales, meramente explica una realidad”. Sucn. Santaella v. Srio. de Hacienda, 96 DPR 442, 451 (1968). Se ha reconocido ampliamente que esta caracterís-tica legal que presentan los entes corporativos contribuye grandemente al desarrollo de una economía fuerte. Véase K.W. Dam, Equity Markets, the Corporation, and Economic Development, John M. Olin Program in Law and Economics Working Paper No. 280, 2d Series (2006). Reconocer una causa de acción directamente sobre los agentes por los actos de una corporación desgarraría la personalidad jurídica se-parada que inviste la Ley General de Corporaciones de 2009 (14 LPRA see. 3501 et seq.) a los entes corporativos y añadi-ría mayores obstáculos al desarrollo económico de Puerto Rico.
En fin, tras examinar las disposiciones, la inten-ción y el esquema legislativo de la Ley Núm. 115-1991, supra, concluimos que esta permite que un empleado agra-viado presente una acción contra su patrono, por las repre-salias de este o de sus agentes, pero no provee una causa de acción independiente contra el agente que ejecutó los actos. La inclusión de los agentes en la definición de “pa-trono” es para reconocer únicamente la imposición de res-ponsabilidad vicaria sobre el patrono.
*385V
Nos resta evaluar si hay alguna otra disposición general que imponga responsabilidad civil personal a los agentes del patrono.
En SLG Pagán-Renta v. Walgreens, 190 DPR 251, 260 (2014), tuvimos la oportunidad de aclarar que “ ‘[c]omo regla general, ante una conducta de un patrono, prevista y sancionada por una legislación especial de índole laboral, el empleado s[o]lo tendrá derecho al remedio que dicha ley dis-ponga, sin poder acudir al Art. 1802 del Código Civil’ ”. (Én-fasis en el original suprimido y énfasis suplido). Véase Santini Rivera v. Serv Air, Inc., 137 DPR 1, 16 (1994). Por otro lado, reconocimos que la exclusividad de los remedios en estos estatutos “ ‘no excluye la responsabilidad civil de un patrono por conducta torticera en que incurriere por otros motivos que no sean la mera violación de una disposición de las leyes del trabajo’ ”. Soc. de Gananciales v. Royal Bank de P.R., 145 DPR 178, 193 (1998), citando a Rivera v. Security Nat. Life Ins. Co., 106 DPR 517, 527 (1977).
Tales pronunciamientos se amparan en el principio de evitar la doble compensación cuando una ley laboral concede al empleado un remedio a su agravio. Esta limitación aplica cuando un empleado reclama tanto remedios espe-ciales como generales por la violación a una disposición de naturaleza laboral. No obstante, debemos ser precisos en la relación que en nuestro ordenamiento tienen los reme-dios establecidos en las leyes especiales de naturaleza la-boral y el remedio general provisto en el Art. 1802 del Có-digo Civil, supra.
Las leyes laborales no excluyen la responsabili-dad que puede tener una persona por conducta torticera independiente no contemplada en el estatuto, al palio del Art. 1802 del Código Civil, supra. Por lo tanto, si la ley de *386índole laboral no prevé y sanciona la conducta incurrida o esta constituye un acto culposo o negligente autónomo, en ausencia de esa legislación especial, el Art. 1802 del Código Civil, supra, es ejercible plenamente. Es decir, en ese esce-nario el empleado agraviado puede acudir a los preceptos generales de responsabilidad civil extracontractual contra cualquier persona que haya infringido un deber jurídico de actuar, siempre que una ley especial no lo prohíba. Por supuesto, el empleado que interpele este remedio general para el resarcimiento de sus daños y perjuicios debe probar cada uno de los elementos de su causa de acción, incluida la conducta culposa o negligente del demandado.(5)
Por otra parte, si la ley de índole laboral sanciona la con-ducta imputada y confiere un remedio al empleado agra-viado, no “aceptaremos] la tesis de que el legislador dejó abierta la puerta a la utilización de algún otro remedio o causa de acción, provista por alguna ley general”. (Énfasis suprimido), SLG Pagán-Renta v. Walgreens, supra, pág. 260.
VI
En este caso, el patrono del señor Santiago Nieves para fines de la Ley Núm. 115-1991, supra, es Braulio Agosto Motors, Inc. Esa entidad sería la responsable si se prueban las reclamaciones incoadas en su contra. La personalidad jurídica de Braulio Agosto Motors, Inc. se mantiene sepa-rada de la personalidad legal del señor Agosto Vega y la señora Agosto Flores, accionista principal y presidenta de la corporación, respectivamente. Por consiguiente, al igual que concluyeron los foros inferiores recurridos, no procede la reclamación incoada contra el señor Agosto Vega y la *387señora Agosto Flores en su capacidad individual, según la Ley Núm. 115-1991, supra.
Por otro lado, el señor Santiago Nieves alegó, en sínte-sis, que fue despedido de su empleo sin justa causa y como represalia. Así, el señor Santiago Nieves basó su reclama-ción únicamente en que fue despedido por participar de una investigación del Departamento de Hacienda. Asi-mismo, las alegaciones que formuló contra los recurridos giran en torno a su participación en el despido, como sus supervisores y agentes de la corporación Braulio Agosto, Inc. Sin embargo, el señor Santiago Nieves no alegó alguna actuación torciera independiente al despido por la que los agentes del patrono puedan responder al amparo del Art. 1802 del Código Civil, supra. En vista de lo anterior, no encontramos justificación para mantenerlos en este pleito y, por lo tanto, procede desestimar las reclamaciones en su contra, como decretaron correctamente los foros inferiores.
VII
Por los fundamentos expuestos, se confirma la Senten-cia del Tribunal de Apelaciones.
La Jueza Presidenta Oronoz Rodríguez emitió una opi-nión de conformidad en parte y disidente en parte, a la cual se unió la Juez Asociada Señora Rodríguez Rodríguez. El Juez Asociado Señor Rivera García disintió y concurrió con una opinión escrita. El Juez Asociado Señor Estrella Martínez disintió con una opinión escrita.
Opinión de conformidad en parte y disidente en parte emi-tida por la Jueza Presidenta Oronoz Rodríguez, a la cual se une la Juez Asociada Señora Rodríguez Rodríguez.
*388Luego de ponderar con detenimiento la norma pautada por una mayoría de este Tribunal y sus respectivos efectos, me veo obligada a disentir. (1) Considero que ante la incerti-dumbre legislativa que presenta la Ley Núm. 115-1991 (29 LPRA see. 194 et seq.), este Tribunal está llamado a ejercer una función interpretativa que brinde mayor coherencia, en vez de disonancia, a la normativa laboral vigente.
HH
Como se desprende tanto de la Opinión mayoritaria como las disidentes, existe una controversia legítima con relación a cómo las leyes laborales —en este caso la Ley Núm. 115-1991— definen “patrono” a los efectos, por un lado, de quién puede incurrir en conducta legalmente pros-crita y, por el otro, quién debe responder civilmente por esa conducta. En lo pertinente a la Ley Núm. 115-1991, la Opi-nión mayoritaria concluye que, en vista de que se alude a “patrono” en los artículos que le proveen una causa de ac-ción a la parte agraviada, solo procede imponer responsa-bilidad vicaria al patrono formal, en vez de a un agente en su carácter personal.(2) Sin embargo, sugiere a su vez que en otras leyes laborales el legislador le impuso responsabi-lidad tanto al patrono como a la persona que incurra en la *389conducta proscrita, dado que en artículos homólogos se alude a "toda persona”.(3)
A pesar de reconocer que el análisis expuesto por una mayoría de esta Curia es jurídicamente plausible, encuentro dos problemas medulares con su razonamiento. En primer lugar, la definición de patrono en la Ley Núm. 115-1991 es sumamente abarcadora, incluyendo así a los agentes y su-pervisores del patrono.(4) En ese sentido, incluso en aquellos casos en los que solo se alude al “patrono” al momento de establecer responsabilidad civil, la propia definición de la ley da margen para concluir que puede ser hallado respon-sable, no solo el patrono, sino también sus agentes y supervisores. Desde esa perspectiva, no me parece apro-piado excluir de responsabilidad a las personas que incu-rren en la conducta prohibida por la Legislatura, máxime cuando este Tribunal ha establecido que procede resolver las dudas en materia laboral a favor del empleado y en pro de la mayor garantía posible de sus derechos. Véanse: Romero et als. v. Cabrer Roig et als., 191 DPR 643, 653 (2014); Cordero Jiménez v. UPR, 188 DPR 129, 139 (2013).
En segundo lugar, resulta cuestionable que, al momento de procurar erradicar cierta conducta del ambiente laboral, el legislador considere suficiente disuasivo imponerle res-ponsabilidad al patrono solamente, liberando así de los *390efectos de la ley a la persona que realmente incurrió en dicha la conducta. Rosario Toledo v. Dist. Kikuet, Inc., 151 DPR 634, 644-645 (2000). Más extraño aún sería concluir que el legislador quiso hacerlo así en unas leyes, mas no en otras, cuando en su conjunto se trata de esfuerzos legisla-tivos para garantizar mayores derechos a los empleados y desincentivar en el lugar de trabajo ciertas prácticas ilegí-timas o reprochables. Por esa razón, al analizar estas leyes optaría por un enfoque que, no solo se base en el texto de la ley, sino que también cumpla a cabalidad los propósitos eminentemente sociales que le inspiraron. Cordero Jiménez v. UPR, 188 DPR 129, 138 (2013); Irizarry v. J & J Const. Prods. Co., Inc., 150 DPR 155, 164 (2000).
Tras un análisis sosegado de las disposiciones de la Ley Núm. 115-1991, y en aras de garantizar los objetivos de las leyes de esta naturaleza, considero que tanto el patrono formal de un empleado como la persona específica que in-curre en represalias pueden y deben responder por los da-ños ocasionados a la parte agraviada. Una mayoría de este Tribunal opina lo contrario y al hacerlo provoca una inco-herencia normativa en perjuicio de aquellos empleados que procuran remediar la violación de sus derechos.(5) No estoy conforme con ese proceder y, por eso, disiento.

 Los recurridos comparecieron de manera especial sin someterse a la jurisdic-ción del Tribunal de Primera Instancia, pues entendieron que los emplazamientos no se diligenciaron debidamente. Por esto, las partes presentaron varias mociones con respecto a la suficiencia de los emplazamientos y la jurisdicción del foro primario. El Tribunal de Apelaciones resolvió que, independientemente de la suficiencia de los emplazamientos, los recurridos se sometieron de manera voluntaria a la jurisdicción del tribunal al comparecer y presentar defensas. Esta determinación no se cuestionó en el recurso ante este Tribunal, por lo que la controversia sobre los emplazamientos no está ante nuestra consideración.


 «ipjjg term ‘employer’ means a person engaged in an industry affecting commerce who has fifteen or more employees [...], and any agent of such a person


 Véanse: Fantini v. Salem State College, 557 F.3d 22, 30 (1er Cir. 2009); Tomka v. Seiler Corp., 66 F.3d 1296, 1313-1316 (2do Cir. 1996); Sheridan v. E.I. DuPont de Nemours and Co., 100 F.3d 1061, 1077-1078 (3er Cir. 1996); Lissau v. Southern Food Services., Inc., 159 F.3d 177, 181 (4to Cir. 1998)(donde se señala que “todos los circuitos que se han enfrentado a este problema [..,] han rechazado las reclamaciones de res-ponsabilidad personal”) (traducción nuestra); Clanton v. Orleans Parish School Bd., 649 F.2d 1084, 1099 (5to Cir. 1981); Shager v. Upjohn Co., 913 F.2d 398, 404 (7mo Cir. 1990); Lenhardt v. Basic Institute of Technology, Inc., 55 F.3d 377, 381 (8vo Cir. 1995); Miller v. Maxwell’s Intern. Inc., 991 F.2d 583, 587-88 (9no Cir. 1993); Hayes v. Williams, 88 F.3d 898, 901 (10mo Cir. 1996); Busby v. City of Orlando, 931 F.2d 764, 772 (11mo Cir. 1990); Gary v. Long, 69 F.3d 1391, 1399 (D.C. Cir. 1996).


 Según se puede discernir, la definición de “patrono” del Título VII difiere de aquella provista en el Art. 1(b) de la Ley Núm. Í15-1991, supra, en cuanto a la cantidad de empleados que debe poseer el patrono y con respecto a que la industria que este ejerce debe relacionarse con el comercio interestatal, No obstante, estas diferencias surgen por dos razones fundamentales en el esquema político federalista que poco tienen que ver con el propósito social y remedial de este tipo de legislación. En primer lugar, se tuvo la intención de relacionar el alcance del Título VII al co-mercio interestatal para que su adopción estuviera en los poderes limitados del Congreso. J.R. Franke, Does Title VII Contemplate Personal Liability For Employee/Agent Defendants?, 12 Hofstra Lab. L.J. 39, 59 (1994). Por otro lado, se circunscribió el alcance de la ley, para que su cumplimiento no afectara las operaciones de los negocios pequeños. íd.
No hay ninguna razón de peso para interpretar las diferencias en ambas defi-niciones como algo más que una restricción en el alcance del tipo de legislación que el Congreso puede imponer según los poderes que le concede la Cláusula de Comercio de la Constitución de Estados Unidos y como una excepción de política pública para favorecer a las empresas pequeñas. íd. Estas diferencias en la legislación federal no pueden servir de base para sentenciar tajantemente que su razonamiento no tiene inherencia alguna a la hora de interpretar la legislación estatal que cuenta con una redacción prácticamente idéntica. Nótese que aunque el patrono se define como un empleador de quince personas o más, en las leyes federales, o un empleador de una o más, en la Ley Núm. 115-1991, supra, esto no incide sobre el alcance de la causa de acción contra los agentes pues estos, por definición, no poseen empleados.


 Es menester destacar que, en nuestra jurisdicción, el despido en sí no es considerado un acto torticero, pues un patrono privado siempre puede despedir a su empleado. Claro está, si lo hace sin justa causa estará sujeto únicamente al pago de una mesada, Véase Romero et als. v. Cabrer Roig et als., 191 DPR 643, 651 (2014).


 Cabe mencionar que estoy conforme con desestimar la causa de acción al amparo del Art. 1802 del Código Civil, 31 LPRA see. 5141. Véase SLG Pagán-Renta v. Walgreens, 190 DPR 251 (2014); Soc. de Gananciales v. Royal Bank de P.R., 145 DPR 178 (1998). Por lo tanto, la discusión de esta Opinión se enfocará en lo relacio-nado a la Ley Núm. 115-1991.


 Véase el Art. 2(a) de la Ley Núm. 115-1991 (29 LPRA sec. 194a(a)):
‘Ningún patrono podrá despedir, amenazar o discriminar contra un empleado con relación a los términos, condiciones, compensación, ubicación, beneficios o privi-legios del empleo porque el empleado ofrezca o intente ofrecer, verbalmente o por escrito, cualquier testimonio, expresión o información ante un foro legislativo, admi-nistrativo o judicial en Puerto Rico, así como el testimonio, expresión o información que ofrezca o intente ofrecer, en los procedimientos internos establecidos de la em-presa, o ante cualquier empleado o representante en una posición de autoridad, cuando dichas expresiones no sean de carácter difamatorio ni constituyan divulga-ción de información privilegiada establecida por ley”. (Énfasis suplido).


 Opinión mayoritaria, póg. 379. Véase el Art. 11 de la Ley Núm. 17-1988 (Ley de Hostigamiento Laboral en el Empleo), 31 LPRA sec. 155j (“Toda persona respon-sable de hostigamiento sexual en el empleo, según se define en las sees. 155 a 155m de este título, incurrirá en responsabilidad civil” [énfasis suplido]). Véase, también, el Art. 21 de la Ley Núm. 69-1985 (Ley de Discrimen por Razón de Sexo en el Empleo), 29 LPRA see. 1341 (“Toda persona, patrono y organización obrera según se definen en este Capítulo, que incurra en cualquiera de las prohibiciones del mismo [...] [fincurrirá en responsabilidad civil” [énfasis suplido]).


 “Patrono. -Significa todos los patronos por igual, sean estos patronos públicos o privados, corporaciones públicas o cualquiera otra denominación de patronos que exista en el presente o se cree en el futuro, toda persona natural o jurídica de cual-quier índole, incluyendo el Gobierno del Estado Libre Asociado de Puerto Rico, sus tres Ramas y sus instrumentalidades o corporaciones públicas, los gobiernos muni-cipales y cualquiera de sus instrumentalidades o corporaciones municipales, que con ánimo de lucro o sin él, emplee personas mediante cualquier clase de compensación y sus agentes y supervisores". (Énfasis suplido). Art. 1 de la Ley Núm. 115-1991 (29 LPRA see. 194).


 Con esto me refiero a la contradicción entre el precedente hoy creado vis á vis las expresiones de este Tribunal reconociendo, en el contexto del hostigamiento sexual, una causa de acción personal contra quienes incurran en una conducta pros-crita bajo las Leyes Núms. 17, 69 y 100. Rosario v. Dist. Kikuet, Inc., supra, pág. 648 (“[E]ste Tribunal resuelve que un agente, oficial, administrador o supervisor de una empresa responde civilmente en su carácter personal, a los fines de las Leyes Núms. 17, 69 y 100, en adición al patrono real, por los actos [...] cometidos por él en contra de un obrero o empleado de dicho patrono”).